--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.20


WARRANT EXCHANGE AGREEMENT


THIS WARRANT EXCHANGE AGREEMENT (the “Agreement”), dated as of January 23, 2012,
between AirTouch Communications, Inc., a Delaware corporation (the “Company”),
and Brightpoint, Inc. (“Holder”).
 
WHEREAS, the Holder owns warrants to purchase 3,593,407 shares of the Company’s
common stock, $0.001 par value per share (“Common Stock”) for $3.00 per share
until two years from the original date of issuance (the “Warrants” or, the
“Securities”).
 
WHEREAS, the Company has offered (the “Offer”) to exchange 449,176 shares of the
Company’s Common Stock (the “Shares”) for the Warrants.
 
WHEREAS, the Company and Holder wish to enter into this Agreement for purposes
of effecting the exchange of the Shares for the Warrants.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties agree as follows:
 
1. Delivery of Securities to the Company.  The Holder hereby delivers all the
Securities held by such Holder to the Company, together with appropriate
documents of transfer, in exchange for the Company’s issuance of a certificate
representing the Shares registered in the name of the Holder.  The Holder
agrees: (i) this tender shall thereafter be irrevocable; and (ii) that the
Company may thereafter treat the Securities as canceled.
 
2. Further Assurances. In connection with the exchange of the Securities, the
Holder, by entering into this Agreement, agrees to execute all agreements and
other documents as reasonably requested by the Company to validly and lawfully
effect the transactions contemplated by this Agreement.  Upon the issuance of
the Shares set forth in Section 1 of this Agreement, the Holder releases and
forever discharges the Company of and from all and all manner of actions, suits,
debts, sums of money, contracts, agreements, claims and demands at law or in
equity, that Holder had, or may have arising from the Warrants, except for the
delivery of the Shares.
 
3. Waiver of Limitations in the Warrants.  For avoidance of doubt concerning the
interpretation of Section 7 of the Warrants entitled “Limitation on Exercise”
neither this Offer nor the execution and delivery of this Agreement by the
Holder shall be deemed to be a “right to acquire” Common Stock of the Company
until the Company executes this Agreement, all conditions of the closing of this
Offer have been fulfilled and the Shares issued.  In addition, the Holder hereby
waives: (1) prior notice of issuance of the Shares contained in Section 7 of the
Warrant (requiring the Company to give the holder notice at least 61 days prior
to the effective date of the holder waiving the limitations on the Company’s
issuance of shares of Common Stock); (2) the restriction upon the Holder’s
percentage of ownership to not exceed 9.99% of the issued and outstanding Common
Stock of the Company and (3) any application of the restrictions of Section 7 of
the Warrants which would limit, hinder or delay the Company from issuing the
Shares in exchange for the Securities.
 
4. Investor Representations and Warranties and Covenants.  Holder represents,
warrants and covenants to the Company as follows:
 
a. No Registration. The Holder understands that the Shares have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Holder’s representations as expressed herein or otherwise made pursuant
hereto.
 
b. Investment Intent. The Holder is acquiring the Shares, for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof, and such Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  Such Holder further represents that it will not violate the
Securities Act and does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to the
Shares.
 
 
1

--------------------------------------------------------------------------------

 
c. Investment Experience. Such Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that such Holder can protect its own
interests. Such Holder has such knowledge and experience in financial and
business matters so that such Holder is capable of evaluating the merits and
risks of its investment in the Company.
 
d. Transfer Restrictions.  The Holder acknowledges that the Shares  have not
been registered under the Securities Act, and may not be transferred unless (i)
they are subject to a current and effective registration statement under the
Securities Act, or (ii) the Holder shall have delivered to the Company an
opinion of counsel, which counsel and opinion shall be reasonably satisfactory
to the Company, to the effect that the securities to be sold or transferred may
be sold or transferred pursuant to an exemption from such registration; and (b)
any sale of the securities made in reliance on Rule 144 promulgated under the
Securities Act may be made only in accordance with the terms of said Rule, to
the extent that such Rule is applicable.
 
e. Access to Data. The Holder and its advisors, if any, have been furnished with
or have been given access to all materials relating to the business, finances
and operations of the Company and any reasonably requested materials requested
by the Holder.  The Holder and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and its management and have received
complete and satisfactory answers to any such inquiries.
 
f. Accredited Investor. The Holder is an “accredited investor’ within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.
 
g. Restrictive Legend. The Holder acknowledges and agrees that the Shares shall
bear a restrictive legend and a stop-transfer order may be placed against
transfer of any such securities except that the requirement for a restrictive
legend shall not apply to shares sold pursuant to a current and effective
registration statement or a sale pursuant Rule 144 or any successor rule
 
h. Authorization.
 
i. The Holder has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms
hereof.  All action on the part of the Holder necessary for the authorization,
execution, delivery and performance of this Agreement, and the performance of
all of the Holder’s obligations herein, has been taken.
 
ii. This Agreement, when executed and delivered by the Holder, will constitute
valid and legally binding obligations of the Holder, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.
 
iii. No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Holder in connection with the execution and
delivery of this Agreement by the Holder or the performance of the Holder’s
obligations hereunder.
 
iv. Holder has not transferred or assigned any interest in the Warrants and is
delivering the Securities of the Company free and clear of any liens, claims or
encumbrance, whatsoever.
 
i. Tax Advisors. Such Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, such
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
5. All parties acknowledge and represent that: (a) they have read this
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
6. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral.  Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges and
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.
 
7. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
 
8. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
9. This Agreement shall be governed by and construed in accordance with the laws
of the State of California, without regard to principles of conflicts of
laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of California in the federal courts located in the state of
California.  Both parties, and the individuals executing this Agreement and
other agreements on behalf of the Company, agree to submit to the jurisdiction
of such courts and waive trial by jury.  The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs.
 
10. This Agreement may be executed in counterparts, each of which, when all
parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
3

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the hereby executes this Agreement and tenders the
Securities.
 





 
COMPANY:
 
AIRTOUCH COMMUNICATIONS, INC.,
a Delaware corporation
            By: /s/ Jerome S. Kaiser       Jerome S. Kaiser       Chief
Financial Officer                     HOLDER:             BRIGHTPOINT, INC.    
        By: /s/ Vincent Donargo       Vincent Donargo     Its: Executive Vice
President, Chief Financial Officer and Treasurer  



 
 
 4

--------------------------------------------------------------------------------